TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-00-00802-CV


Wanda Kuberski, Appellant

v.

City of Temple, Texas Appellee

 



FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 169,795-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING






	The parties filed a joint motion to dismiss, stating that they had resolved their
differences and agreed to dismiss their claims on appeal.  We grant their motion and dismiss this
appeal.



  
					Mack Kidd, Justice
Before Justices Kidd, B. A. Smith, and Patterson
Dismissed on Joint Motion
Filed:   October 25, 2001
Do Not Publish